Citation Nr: 1638320	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-28 229	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to earlier effective dates for the establishment of additional dependency allowances for the Veteran's children based upon attending approved educational institutions after the age of 18.

2.  Entitlement to a disability rating greater than 20 percent for residuals of trauma to the left shoulder, to include glenohumeral degenerative joint disease.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of October 2010 and April 2013.

The Veteran provided sworn testimony regarding his left shoulder impairment during a hearing before an RO Decision Review Officer in September 2013.  He provided sworn testimony in support of his dependency allowance appeal during a hearing before the undersigned Veterans Law Judge in April 2015.  

In February 2015, the Board remanded these matters for further evidentiary and procedural development.  Such development has been fully accomplished and the appeal has been returned to the Board for further review.

The issue of entitlement to a higher disability rating for the left shoulder condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was informed at least five times in writing that his children would qualify for a dependency allowance between ages 18 and 23 if they were attending school; however, he did not apply for this benefit until September 2010.



CONCLUSION OF LAW

Earlier effective dates for the establishment of additional dependency allowances for the Veteran's children based upon attending approved educational institutions after the age of 18 are not warranted.  38 U.S.C.A. §§ 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.151, 3.400, 3.401, 3.667 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decision in multiple letters, most of which were sent to inform the Veteran of changes in his disability rating affecting his monthly compensation.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the April 2015 hearing on appeal, the Veteran was given the opportunity to express his contentions, and the reasons for the denial of his claim were explained to him.  Additional sources of evidence to support the claim were explored.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant records establishing dependency, the hearing testimony, and the Veteran's own contentions.  An examination would not be relevant to the effective date issue. 

All relevant facts related to the issue resolved below have been developed to the fullest extent possible; thus, no further assistance by VA to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim decided herein and no further assistance to develop evidence is required.

Dependency allowance

The Veteran was awarded a 30 percent disability rating effective as of the date of his discharge from service.  A 100 percent disability rating has been in effect from April 2013.  He has therefore been eligible for an additional allowance for his dependents since his discharge from service.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The May 2001 letter informing him of the initial 30 percent disability rating also informed him that he was being paid an additional amount for the dependency of his spouse.  The Veteran provided a statement the same month which included the social security numbers of his two sons.  He provided copies of their birth certificates in September 2003, along with a VA Form, Declaration of Status of Dependents.  The RO then implemented additional dependency awards for the Veteran's two sons.  

In an October 2004 letter, the RO informed him that he was being paid for three dependents and that his monthly compensation payment would be reduced in September 2006, when his older son would turn eighteen, and again in February 2008, when his younger son would turn eighteen.   The letter also provided the following information:  "Dependents include a spouse, dependent parents, and unmarried children under 18.  We also consider as dependents unmarried children between 18 and 23 who are attending an approved school..."

In November 2004, the Veteran informed the VA he had divorced his wife.  The RO removed his wife from the award the same month, leaving him with two dependency allowances.  

An April 2005 letter informed the Veteran that his monthly compensation payment would be reduced in September 2006, when his older son would turn eighteen, and again in February 2008, when his younger son would turn eighteen.  This letter also included the same standard information about unmarried children between 18 and 23 attending school also being considered dependents for purposes of the dependency allowance.  Similar letters containing the same information about his two dependents and the dependency allowance were mailed in June 2006 and September 2006, when the Veteran's disability rating was adjusted for other reasons.  In February 2008, the Veteran was sent another letter reflecting that his older son had been removed from his award due to his age.  This letter again included the information that unmarried children between 18 and 23 attending school would be considered dependents for purposes of the dependency allowance.

In August 2008, the Veteran informed the VA that he had remarried in June 2004.  He also provided the relevant information, including their birth certificates, about two of his wife's four children (both under the age of 18), identifying them as his stepchildren.  The RO implemented this change in his dependency status in September 2008 and notified him the same month.  

In September 2010, the Veteran wrote and explained that he had misunderstood the dependency allowance and requested that his children and stepchildren who were in school and under age 23 be added to his compensation award.  In October 2010, the RO added the Veteran's two sons to the award, effective in December 2009 and in February 2010.  In a March 2011 letter, the Veteran then requested retroactive pay, arguing that he was entitled to it, because his sons had been in school the entire time, even though he had not realized the benefit could be extended during their schooling.

During the April 2015 Board hearing on appeal, the Veteran testified that when his older son turned 18 in 2006, he had called an 800 number to ask what benefits his son was entitled to.  He was told that he needed to get a new ID card for his son's medical care and that was it.  He stated that it was not until September 2010, when he was looking through the VA's website and discovered that children in college actually qualified for the dependency allowance until they turned 23.  He firmly believes that he is entitled to retroactive payment for that period of time when he had not realized he could be getting dependency benefits, but when he was nevertheless eligible for them.

Generally, a claim must be filed in order for benefits to be paid.  The effective date of such benefits is usually the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.400.

Compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's 18th birthday (emphasis added).  Compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within one year from that date.  38 U.S.C.A. § 5110(e); 38 C.F.R. § 3.667(a).

Governing law and regulation provides that additional compensation payable to a Veteran for dependents will be effective on the latest of the following dates:  1) date of claim, meaning the date of the Veteran's marriage, the birth of the child, adoption of a child, if the evidence of the event is received within one year of the event; otherwise the date the notice is received of the dependent's existence, if evidence is received within one year of the VA's request for such; 2) the date dependency arises; or 3) the effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).  

The Veteran has a voluminous VA file, reflecting many interactions with the VA over the years since his discharge.  As set forth above, these interactions include at least five letters, dated in October, 2004, April 2005, June 2006, September 2006, and February 2008, in which the RO notified the Veteran that he could continue to receive a dependency allowance for children who attended school after age 18.  The Board can only conclude that he did not read these notification letters carefully at the time he received them, as the information contained therein is clear and consistent in each letter.  We observe that this period in his life was a tumultuous one, as during this time, he was divorced, remarried, and enlarged his family with four stepchildren.  While it is understandable that he may not have read the VA's letters carefully, this does not excuse his failure to do so.  

It is a well-established legal principle that everyone dealing with the government is charged with at least basic knowledge of the governing laws and regulations.  

The Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statues and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 385, Morris (John) v. Derwinski, 1 Vet. App. 260, 265 (1991). 

Thus, as a recipient of VA benefits, the Veteran had the responsibility to be aware of the rules regarding the conditions of receipt of those benefits.

With regard to the Veteran's argument that he phoned the VA to check about any benefits due on account of his children who reached the age of 18, this argument fails as well.  Although the Board finds the Veteran's hearing testimony to be credible and we find that he has dealt honestly with the VA throughout, the law is clear that "erroneous advice given by a government employee cannot be used to estop the government from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Walker v. Brown, 8 Vet. App. 356, 359 (1995).  This is especially so here where prior to this phone call he states occurred in 2006, he had already received several letters from VA clearly telling him about the availability of dependency allowances beyond age 18 and the conditions of such an award.

Applying the provisions of 38 C.F.R. § 3.401(b) to the instant situation, the latest of the three possible dates in this case was the date of claim, September 2010, as this is the earliest date that evidence of school attendance was received.  No earlier date is allowable under the law.  The appeal is denied.  


ORDER

Earlier effective dates for the establishment of additional dependency allowances for the Veteran's children based upon attending approved educational institutions after the age of 18 are denied.


REMAND

The Board observes that since the prior remand, service connection for several additional disabilities has been granted and the Veteran now carries a combined disability rating of 100 percent.  If the Veteran is wholly satisfied with this combined rating level, he is advised that he may withdraw the remaining appeal regarding his left shoulder, by informing the VA that he no longer wishes to pursue this appeal.  If he is not satisfied and wishes to continue with the appeal, he need take no action whatsoever.

Historically, service connection for residuals of trauma to the left shoulder was granted following the Veteran's discharge from service, based upon service records showing pain in the shoulder and a diagnosis of mechanical crepitus.  A noncompensable disability rating was assigned at that time.  Effective in April 2006, a 10 percent disability rating was assigned, based upon a showing of functional impairment due to pain.  A May 2006 VA examination yielded a new diagnosis of degenerative joint disease in the shoulder.  

In April 2013, the RO increased the left shoulder disability rating to 20 percent based upon decreased limitation of left arm motion shown during an April 2013 VA examination.  It is this decision with which the Veteran has disagreed, asserting that his left shoulder pops out of place frequently, following activities such as reaching for a pen on his desk and typing.  Based upon these particular difficult actions, he asserts that the shoulder affects his job performance.  He also asserts that his left arm and hand go numb if he moves the shoulder the wrong way.  

During the September 2013 RO hearing, the Veteran testified that a VA surgeon had explained to him that he had a lot of tears in his shoulder musculature, which cause pain and spasms when he moves the shoulder wrong.  He demonstrated how his shoulder pops out and how he has to pop it back into place during the hearing.  He testified that the pain worsens throughout the day with use of the shoulder, and that the pain makes it difficult to sleep.  He explains how he positions himself carefully in bed each night so that the shoulder will not pop out while he is sleeping.  

The report of a January 2014 shoulder arthroscopy reflects that the diagnosis was of left shoulder pain and crepitus.  In addition to minimal debridement of the labrum and shoulder capsule, the surgeon performed a subacromial decompression, and a biceps tenodesis.  During the surgery, significant synovitis and inflammation along the distal portion of the intra-articular part of the biceps was noted.  The Veteran's rotator cuff was noted to be intact.  

According to the report of the July 2015 VA shoulder examination requested by the Board, the Veteran's major diagnosis is that of left acromioclavicular joint osteoarthritis.  In addition to bony impairment, the examiner noted reduced muscle strength in the left shoulder, which affects his forward flexion and abduction.  The examiner specified that this reduced muscle strength is entirely due to the service-connected disability.  The examiner did not address the Veteran's complaints of popping in his shoulder, other than to note that shoulder instability, dislocation, and labral pathology were not suspected.  

Recent VA treatment reports of record have not been reviewed by the RO in conjunction with a determination on this claim.  They reveal, however, the Veteran appears to have a small rotator cuff tear and that he had an orthopedic appointment scheduled for May 2016 to evaluate whether he requires a second surgery on the left shoulder.  (As noted in the prior remand, he had undergone arthroscopic surgery for repair of a tendon in January 2014.)  Additionally, these new reports reveal that he has been getting cortisone shots in his shoulder for pain.  

Despite the additional development ordered on remand, multiple questions about the Veteran's left shoulder remain.  Other than pain, it would appear that the Veteran's major complaint, and the one that he claims interferes with his employment, is popping in his left shoulder-a phenomenon which he demonstrated during the hearing.  The medical evidence does not currently address this symptom, however, either in the Veteran's treatment records or in the VA examination reports.  In order to fully evaluate the Veteran's left shoulder, adjudicators need to understand this particular symptom and its significance.  The Veteran also reports occasional numbness in his left arm, which should be more fully described along with the etiology of such numbness.  Additionally, as the newly-obtained VA treatment reports reveal, it appears the Veteran may be having or has already had another left shoulder surgery for a possible rotator cuff tear.  

The Veteran's left shoulder disability is currently rated under the provisions of Diagnostic Code 5201, for limitation of arm motion between the side and shoulder level.  The provisions of this Diagnostic Code do not encompass the muscle weakness noted on the most recent VA examination or the numbness he reports.  Diagnostic Code 5201 also may not encompass the complaints of popping or the rotator cuff tear.  Thus, upon remand, the RO must identify the Veteran's symptoms, and medically confirm each one, prior to assigning appropriate disability ratings for each symptom, considering which non-overlapping Diagnostic Codes are most appropriate for each symptom.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical and surgical treatment afforded to the Veteran since April 2016 for inclusion in the file.  

2.  The Veteran should be afforded a VA orthopedic examination to more precisely identify the nature of his left shoulder disability and to evaluate its current severity.  The claims folder, including all records obtained pursuant to the above request, should be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  

In addition to fully describing the shoulder, the examiner is requested to evaluate the Veteran's claims of popping in his shoulder as understanding the cause of this symptom will assist adjudicators to properly rate it.  

The examiner should more thoroughly describe the muscle weakness identified during the July 2015 examination.  In addition to quantifying the weakness, the examiner is requested to identify which muscle groups and which shoulder functions are affected by this weakness.  

The examiner is requested to evaluate the Veteran's complaints of occasional numbness in his left arm.  Any chronic nerve impairment related to the service-connected left shoulder disability should be clearly identified.  Likewise, a finding of no nerve impairment should be clearly identified.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record, to include whether separate disability ratings are warranted for any identified left shoulder muscle impairment or left shoulder nerve impairment.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


